Citation Nr: 1311118	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  09-33 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, currently rated as 40 percent disabling. 

2.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently rated 20 percent disabling. 

3.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran had periods of active duty between February 1960 and February 1980.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

An August 2009 rating decision granted TDIU.  The United States Court of Appeals for the Federal Circuit has held that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  Therefore, the matter of entitlement to a TDIU rating is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the claims file suggests that additional pertinent records have not been obtained.  Specifically, the Veteran has provided statements from physicians at the Neurosurgical Group, Sacred Heart Medical Group, and Gulf Coast Podiatry as well as from his internist, C. Rose, M.D.  An April 2004 letter from Dr. Rose also states that the Veteran is followed by a neurologist for numbness and pain in his legs secondary to peripheral neuropathy and an endocrinologist for his severe and difficult to control diabetes.  Although the Veteran has submitted partial treatment records; a complete copy of his clinical records from these providers has not been obtained.  Furthermore, it is noted that the record shows that the Veteran is in receipt of ongoing VA treatment; however, the most recent treatment records available for review in both the physical claims file and in the computerized Virtual VA claims file is dated in July 2010 and it is unclear if the records of treatment prior to this date are complete.  

The most recent VA examination to assess the Veteran's diabetes mellitus and peripheral neuropathy, in January 2008, noted a diagnosis of diabetes mellitus controlled on insulin.  However, an August 2009 statement from the Veteran's physician notes that he is insulin dependent, requires restriction of diet and activities due to fluctuating blood sugars, and experiences hypoglycemia any time he tries to be more active.  Further, although the examiner noted that the Veteran reported a significant amount of difficulty with vascular compromise of his lower extremities since the diagnosis of his diabetes, a clinical assessment of the degree of such compromise was not provided.  Conversely, statements from his private physicians characterize his peripheral neuropathy as severe and a September 2003 statements notes progressive polyneuropathy leg symptoms.  [Notably, although the September 2003 private medical statement is dated prior to the VA examination, the January 2008 VA examiner noted that the claims file was not made available for review.]  Given the discrepencies in the medical record (with no assessment accompanied by a fully adequate explanation of rationale or reflecting familiarity with the entire record) a contemporaneous examination to assess the severity of the Veteran's diabetes mellitus and bilateral lower extremity peripheral neuropathy during the appeal period is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for diabetes mellitus and peripheral neuropathy of the lower extremities and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO should request complete records of all such treatment and evaluation from all sources identified by the Veteran.  The attention of the RO is specifically directed to complete treatment records from the Neurosurgical Group, Sacred Heart Medical Group, Gulf Coast Podiatry and Dr. Rose.  Whether or not he responds, the RO should associate with the claims file any additional pertinent VA treatment records.

2.  After completion of the above, the RO should arrange for the Veteran to be examined by an appropriate examiner to determine the severity of his diabetes mellitus and bilateral peripheral neuropathy of the lower extremities.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  

a)  With respect to diabetes, the examiner should note the regimen in place for management of such disease, including whether it requires insulin or oral hypoglycemic agents, any dietary restrictions, and any medically required regulation of activities (e.g., avoidance of strenuous occupational and recreational activities).  The examiner should also indicate whether the diabetes has resulted in episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization, the frequency of visits to a diabetic care provider, whether there has been any progressive loss of weight and strength, and whether there are separate complications (and the nature and severity of any noted). 

b)  With respect to the bilateral peripheral neuropathy of the lower extremities, the examiner should identify the nerve(s) involved, describe all associated symptoms (and associated impairment of function), and opine whether the impairment found is equivalent to mild, moderate, or severe incomplete paralysis or complete paralysis of the affected nerves.  

3.  After completion of the above and any further development deemed necessary, the RO should review the expanded record and readjudicate the claims.  The RO should furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

